DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on November 19, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

Acknowledgement is made of the amendment filed November 19, 2018.  Claims 1-18 remain pending in the application.  
Claim 1 is currently amended.  
No claims have been canceled.
Claims 16-18 are new.

Response to Arguments
Applicant’s arguments, see REMARKS, filed November 19, 2018, with respect to claims 1-3, 7-9, and 13-15 rejected under 35 USC § 103(a) as being unpatentable over Zhang et al. (US 2016/0353510 A1) in view of  Li et al. (US 2013/0155847 A1), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

(1) Applicant’s arguments: “The Examiner cited setting of a timer in the UE, which in the rejection the Examiner equates to the first wireless communications device NOT the second wireless communications device does not in any way anticipate or render obvious the recited features of claim 1 which relate to operation of the "second wireless communications device". Accordingly the rejection of claim 1 should be withdrawn for at least this reason.”
Examiner’s response:
FIG. 1, UE 107 of Zhang corresponds to the “second wireless communications device” and FIG. 1 enB, 103 corresponds to the “first wireless communications device”. All the steps of claim 1 are performed by the UE 107 of Zhang however Zhang may not specifically disclose monitoring, at the second wireless communications device (UE 107), for receipt of a signal from the first wireless communications device on said second beam.
However, Li discloses monitoring for receipt of a signal from the first wireless communications device on said second beam (see Li, FIG. 8 and paragraph [0114]; “If certain conditions are met, the MS selects other beams within the cell (operation 809). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement, etc. The MS then sends a request to the BS or the network regarding the beam switching, where the request may include the selected BS TX beam IDs (operation 811).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Zhang as taught by Li and monitor for receipt of a signal from the first wireless communications device on said second beam, thus allowing faster and more reliable beam switching (see Li, paragraph [0004]).




	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510 A1) in view of  Li et al. (US 2013/0155847 A1).
Regarding claim 1: 
As shown in FIGS. 1-13, Zhang discloses a method of operating a second wireless communications device (see Zhang, FIG. 1, UE 107) in communications with a first wireless communications device which uses multiple beams for transmission (see Zhang, FIG. 1, enB 103), the method comprising: 
transmitting, from the second wireless communications device, a beam change signal to the first wireless communications device indicating the first wireless communications device is to switch to using of a second beam indicated in the beam change signal for communications with the second wireless communications device (see Zhang, FIG. 4 beam-switching command 404 and paragraph [0044]; “At step 403, the UE sends measurement report/CQI to the eNB. If the measurement report is received successfully, the eNB replies with a beam-switching command at step 404.”); 
setting, at the second wireless communications device, a channel switch timer when the beam change signal is sent to the first wireless communications device (see Zhang, FIG. 8, step 804 and paragraph [0052] “At step 805, the UE sends beams switching request on the selected beams. At step 806, the UE determines if the beam-switching response is received. If step 806 determines yes, the UE moves to step 807 and stops the T4 timer. The UE subsequently moves back to step 801. If step 806 determines no, the UE moves to step 808 and determines if the T4 timer expired and/or if the beam-switching counter reaches a predefined maximum number.”). 

Zhang discloses all of the above, however Zhang may not specifically disclose monitoring, at the second wireless communications device, for receipt of a signal from the first wireless communications device on said second beam.
see Li, FIG. 8 and paragraph [0114]; “If certain conditions are met, the MS selects other beams within the cell (operation 809). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement, etc. The MS then sends a request to the BS or the network regarding the beam switching, where the request may include the selected BS TX beam IDs (operation 811).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Zhang as taught by Li and monitor for receipt of a signal from the first wireless communications device on said second beam, thus allowing faster and more reliable beam switching (see Li, paragraph [0004]).
 
Regarding claim 2: 
The combination of Zhang and Li discloses the method of claim 1, further comprising: switching back to a previous beam from said second beam in response to said monitoring failing to detect said signal from the first wireless communications device on said second beam by the time said channel switch timer expires (see Li, paragraph [0173]; “For example, if a timer expires but the link cannot be recovered within an array (e.g., by beam switching, beam broadening, beam refinement, etc.), the BS or MS switches to other array.”).

Regarding claim 3: 
The combination of Zhang and Li discloses the method of claim 2, wherein said signal from the first wireless communications device on said second beam for which said monitoring is performed is one of a beam change confirmation signal or a data signal directed to the second wireless communications see Li, FIG. 8, send information over the requested beams 813 and paragraph [0116]; “In operation 813, the BS or the network sends information on the beam with the MS requested BS TX beam IDs, at the specified time, or at a time determined by the BS or the network.”).

Regarding claim 7: 
As shown in FIGS. 1-13, Zhang discloses a second wireless communications device (see Zhang, FIG. 1, UE 107) in communications with a first wireless communications device, which uses multiple beams for transmission (see Zhang, FIG. 1, enB 103), the second wireless communications device comprising: 
a transmitter (see Zhang, FIG. 1, transceiver 133); and 
a processor (see Zhang, FIG. 1, processor 132) configured to control the second wireless communications device to: 
transmit a beam change signal to the first wireless communications device indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device (see Zhang, FIG. 4 beam-switching command 404 and paragraph [0044]; “At step 403, the UE sends measurement report/CQI to the eNB. If the measurement report is received successfully, the eNB replies with a beam-switching command at step 404.”); 
set a channel switch timer when the beam change signal is sent to the first wireless communications device (see Zhang, FIG. 8, step 804 and paragraph [0052] “At step 805, the UE sends beams switching request on the selected beams. At step 806, the UE determines if the beam-switching response is received. If step 806 determines yes, the UE moves to step 807 and stops the T4 timer. The UE subsequently moves back to step 801. If step 806 determines no, the UE moves to step 808 and determines if the T4 timer expired and/or if the beam-switching counter reaches a predefined maximum number.”).

Zhang discloses all of the above, however Zhang may not specifically disclose monitoring for receipt of a signal from the first wireless communications device on said second beam.
However, Li discloses monitoring for receipt of a signal from the first wireless communications device on said second beam (see Li, FIG. 8 and paragraph [0114]; “If certain conditions are met, the MS selects other beams within the cell (operation 809). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement, etc. The MS then sends a request to the BS or the network regarding the beam switching, where the request may include the selected BS TX beam IDs (operation 811).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Zhang as taught by Li and monitor for receipt of a signal from the first wireless communications device on said second beam, thus allowing faster and more reliable beam switching (see Li, paragraph [0004]).

Regarding claim 8: 
The combination of Zhang and Li discloses the second wireless communications device of claim 7, wherein the processor is further configured to control the second wireless communications device to: 
switch back to a previous beam from said second beam in response to said monitoring failing to detect said signal from the first wireless communications device on said second beam by the time said channel switch timer expires (see Li, paragraph [0173]; “For example, if a timer expires but the link cannot be recovered within an array (e.g., by beam switching, beam broadening, beam refinement, etc.), the BS or MS switches to other array.”)..

Regarding claim 9: 
The combination of Zhang and Li discloses the second wireless communications device of claim 8, wherein said signal from the first wireless communications device on said second beam for which said monitoring is performed is one of a beam change confirmation signal or a data signal directed to the second wireless communications device (see Li, FIG. 8, send information over the requested beams 813 and paragraph [0116]; “In operation 813, the BS or the network sends information on the beam with the MS requested BS TX beam IDs, at the specified time, or at a time determined by the BS or the network.”).

Regarding claim 13: 
As shown in FIGS. 1-13, Zhang discloses a non-transitory computer readable medium (see Zhang, FIG. 1, memory 131) including computer executable instructions (see Zhang, FIG. 1, program 132) which when executed by a processor (see Zhang, FIG. 1, processor 132) of a first wireless communications device (see Zhang, FIG. 1, UE 107) cause the first wireless communications device (see Zhang, FIG. 1, UE 107) to perform the steps of: 
transmitting a beam change signal to the first wireless communications device indicating the first wireless communications device should switch to using of a second beam for communications with the second wireless communications device (see Zhang, FIG. 4 beam-switching command 404 and paragraph [0044]; “At step 403, the UE sends measurement report/CQI to the eNB. If the measurement report is received successfully, the eNB replies with a beam-switching command at step 404.”
setting a channel switch timer when the beam change signal is sent to the first wireless communications device (see Zhang, FIG. 8, step 804 and paragraph [0052] “At step 805, the UE sends beams switching request on the selected beams. At step 806, the UE determines if the beam-switching response is received. If step 806 determines yes, the UE moves to step 807 and stops the T4 timer. The UE subsequently moves back to step 801. If step 806 determines no, the UE moves to step 808 and determines if the T4 timer expired and/or if the beam-switching counter reaches a predefined maximum number.”).

Zhang discloses all of the above, however Zhang may not specifically disclose monitoring for receipt of a signal from the first wireless communications device on said second beam.
However, Li discloses monitoring for receipt of a signal from the first wireless communications device on said second beam (see Li, FIG. 8 and paragraph [0114]; “If certain conditions are met, the MS selects other beams within the cell (operation 809). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement, etc. The MS then sends a request to the BS or the network regarding the beam switching, where the request may include the selected BS TX beam IDs (operation 811).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Zhang as taught by Li and monitor for receipt of a signal from the first wireless communications device on said second beam, thus allowing faster and more reliable beam switching (see Li, paragraph [0004]).

Regarding claim 14: 
see Li, paragraph [0173]; “For example, if a timer expires but the link cannot be recovered within an array (e.g., by beam switching, beam broadening, beam refinement, etc.), the BS or MS switches to other array.”)..

Regarding claim 15: 
The combination of Zhang and Li discloses the non-transitory computer readable medium of claim 13, wherein said signal from the first wireless communications device on said second beam for which said monitoring is performed is one of a beam change confirmation signal or a data signal directed to the second wireless communications device (see Li, FIG. 8, send information over the requested beams 813 and paragraph [0116]; “In operation 813, the BS or the network sends information on the beam with the MS requested BS TX beam IDs, at the specified time, or at a time determined by the BS or the network.”).

Regarding claim 16:
The combination of Zhang and Li discloses the method of claim 1, wherein the beam change signal commands the first wireless communications device to switch to the second beam (see Zhang, paragraph [0058]; “At step 1113, the mmW eNB sends an ACK to the macro eNB. At step 1114, the macro eNB sends an ACK to the UE. At step 1115, the UE sends beam-switching request to the mmW eNB. At step 1116, the mmW eNB sends beam-switching response to the UE. At step 1117, the UE reconnects with the mmW eNB on control beam #2.”).

Regarding claim 17: 
The combination of Zhang and Li discloses the second wireless communications device of claim 7, wherein the beam change signal commands the first wireless communications device to switch to the second beam (see Zhang, paragraph [0058]; “At step 1113, the mmW eNB sends an ACK to the macro eNB. At step 1114, the macro eNB sends an ACK to the UE. At step 1115, the UE sends beam-switching request to the mmW eNB. At step 1116, the mmW eNB sends beam-switching response to the UE. At step 1117, the UE reconnects with the mmW eNB on control beam #2.”).

Regarding claim 18:
The combination of Zhang and Li discloses the non-transitory computer readable medium of claim 13, wherein the beam change signal commands the first wireless communications device to switch to the second beam (see Zhang, paragraph [0058]; “At step 1113, the mmW eNB sends an ACK to the macro eNB. At step 1114, the macro eNB sends an ACK to the UE. At step 1115, the UE sends beam-switching request to the mmW eNB. At step 1116, the mmW eNB sends beam-switching response to the UE. At step 1117, the UE reconnects with the mmW eNB on control beam #2.”).


Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633